 

Documentl Elglz@ivpa§§ 1§2|? §
- meacmai>§

ii

M“*’-*N _

 

 

 

 

 

UNITED STATES DIS'I’RICT COURT
SOUTHERN DISTRICT OF NEW YORK

\Cdiila,r“ i\ \dofni%

 

 

Write the full name of each plaintifl’. .. CV
(lnclucle case number if one has been
assigned) '
~agamst~

can eeo itc 'COMPM

' Do you mtajuqtrial?
es §No .

 

 

 

 

Write the full name of each defendant if you need more

space, please write "see attached" in the space above and _ _\ :~

attach an additional sheet of paper with the i"ull list of `. f` `-`
. names. The names listed above must be identical to those

contained in Section l!.

 

NOTICE

Tne public can access electronic court tiles. For privacy and security reasons, papers filed
With the court should therefore not contain: an individual’s full social security number or full
birth date; the fuil name of a person known to be a minor; or a compiete financial account
number. A filing may include only: the last §onr digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a iinancial account number.
See Federal Rule of Clvil Procedure 5.2.

 

 

Rev. 1/9/17

Case 1:18-Cv-11716-PGG Document 1 Filed 12/14/18 Page 2 of 29

I. BASIS FOR }URISDICTION

Federal courts are courts of limited jurisdiction (iimitecl power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship ofthe parties Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. linder 28 U.S,C. § 1332,
a case in which a citizen o_f one State sues a citizen of another State or nation and the amount
in controversy is more than $75, 000 is a diversity case. in a diversity case no defendant may
be a citizen of the same State as any plaintiff

What ss the basis forfederal~court jurisdiction in your case?
[\7.( Fede:ral Question
l:.i Diversity of Citizenship

A. If you checked Federal Question .

Which of your federal constitutional or federal statutory rights have been violated?

4\-\'\@\/\\ O§- 5\‘\i\£?..» 010 \\ &~f»\\/\BYS Ac\j §§ \%Li

 

 

 

B. If you checked f)ivetsity of Citizenship
1. Citizenship of_ the parties
Of what State is each party a citizen?

Th'e plaintiff , » , , is a citizen of the State of
(Piaintiff’s name) `

 

 

{State in which the person resides and intends to remain.)

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of;the foreign state of

 

if more than one plaintiff is named in the complaint, attach additional pages providing
information for each additional plaintiff.

Page 2

Case 1:18-Cv-11716-PGG Document 1 Filed 12/14/18 Page 3 of 29'

lf the defendant is an individuai:

The defendant 90£%\;5\\ % LLUFDA \_l..C , is a citizen of the State of

(Defendant’s name) .

MS?MJ \ld~cl£

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

 

if the defendant is acorporation:

The defendant '%5'\§,& d\\\ %&QU(§& \_l_ C_, , is incorporated under the laws of

the State of w ~ll,\».i \l€l i` \C`

and has its principal place of business in the State of m@\)\ll QF\Q

 

or is incorporated under the laws of (foreign state)

 

and has its principal place of business in

 

if more than one defendant is named in the complaint attach additional pages providing
information for each additional defendant '

II. PARTIES

A. Plaintiff Information

Provicle the following information for each plaintiff named' in the complaint Attach additional
pages if needed.

lL dilw- A \Xsa~rl€>

First Name lviiddie initial l_ast Name

decides iii/csi

Street Address

m t\o\lar~ll _ \\)\l \C) OQVl

County, City State le Cocle

(O'§l- qlll~l “"\;SL> ` f`€ .

Telephone Nurnl:ier Ernail Acldr_ess (if available)

‘ Page 3

Case 1:18-cV-11716-PGG Documentl Filed12/14/18 Page 410f 29

B. Defendant Infoxmation

To the best of your ability, provide addresses Where each defendant may be served. lfthe
correct information is not providedl it could delay or prevent service of the complaint on the
defendant Mal<e sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed

Defe:nda.nt 1:

Defendant 2:

Defendant 3:

lacts¥ <i\\\ %Q,cooad \»\,C,

First Name Last i\larne

 

Current J_ob title (or other identifying informational

fin met erisa ss eeo

Current Work Address (or other address where defendant may b_e served)

tito¢\l@elc wl \no\€\

county, city ' state zip code

 

First Narne n i_ast Narne

 

Current .lob Title (or other identifying information)

 

Current Work Address for other address where defendant may be served)

 

County, City State Zip Code

 

First Narne 1 ' test Name

 

Current job Titie (or other identifying information)

 

Current Work Address (or other address Where defendant may be served)

 

County,City ' State ‘ Zip Code

Page 4

Case 1:18-cv-11716-PGG Document 1 Filed 12/14/18 Page 5 of 29

Defendant 4r

 

First Name Last flame

 

Current Job `f":tle {or other identifying information)

 

Current Worl< Address (or other address where defendant may be served]

 

County, City State Zip Code

III. STATENIENT OF CLAIM

Plaoe(s) ofoccnrrence: _ L'\Q l\i§t')/{;»§’ z;"['\-\.i\ \%')r ?\&IB\Q \\\_\\'\} \\\\l \Oo\q`
Date(s) of occurrence "\!\B! \Q) }¥;!\71{\7]} 7'/3%;/\7

FACTS:

State here briefly the FAC]‘S that support your case. Describe What hat)penr-zdl how you Were
harmed and What each defendant personally did or failed to do that harmed you. Attach
additional pages if needed

 

 

* ~ o_ L’ l. O‘Mi \ V\\\' il 1a at lt 1111 ' \ ‘ s C¥\ F; ’41' \.1.
ll load give He§l llow\>lm \\e ot§£»nlszil in life win &E£hl`a£m___“&§_
~.. . l 1 nn a . ' §§ k\m§\

‘ l l .
“. _\ ."l-" l cf ' ¢!. ` ‘.' 11 \* r’. 'A § 1 l l ‘ $~ ‘*4\* \@»

    
     

‘l\` .\¢m»

'M,U‘ `\\ _ Dv \QQ\ , ¢;r)§.l_ `- Q<\gr>r`~l/\ §1\'\&,‘\‘6\$&~\£(3`£*'
\. . ,.

\ o Q\:) &-§Cfl` i\\/ slf\ . k ' ann _ §.i`l" \ \..,_ -.i\ __M_____
‘ = _ " _ -. ‘\

 

 

 

r:.’.a

Case 1:18-CV-11716-PGG Document 1 Filed 12/14/18 Page 6 of 29

v wm.§ur\m ll,rL i§\c»OCj-¢, lee§llaal-wa ~,vllm idea ml¢l~er‘} Eo\slrlll

 

  
 
 
 

 

l Q/ mirr)\)l(l€§ 1 \n\r ;¢KCA¢\\\ §eru¢`~z§l lhGC

lv\ ll\o§\<~ reegm<;e amd \.\'\(,\A emma § \.)¢l.€> elr`\\\ clorlr\\m.

llllrmall\r\ Gr\ ll?°\i:‘fl! il 0§ aill“\;§(i\‘\i{° `“CC’QW‘&Q' §in`ii"l\`“i#"g’ ‘
- md ‘“"3 Cleni'lr`l~'\.l‘l§

INJURIES=

ff you were injured as a resu it of these actions describe your injuries and what medical
treatment, if any, you required and received

4a lU\\O\QJ R-XOQX`l\QlAU. \\(i\% \}Q..Q.\r\_ 'elm ah i \' 'A! l f * ."\ ‘ 111 .\ '-A l 1 “1
§§kf(`§il£§€l \R§\' §:;:ll\( \%&BOA al l\ ' ‘¢\AQ \ »`*l 41 \°O*'){.\\Lo L.

h J.`.t ' A. I»l \ l'{k 1 i'l` ‘ "_$~l:ii 1 ’. ¢* \Q/
,Q\`YAC`B` ‘\;O {'}.('\a ./l\\-Q, age (§'g ang- BQ/`;`:S) 5\\%(.,{`\"[;[\0\§{§\ U:'\);V&_ \_ h\-E»i/'\ U\\l F) u’l€/
ladle eye old lS rmlrl\>\§~cle gun r)r`\cjm\"l-eallrm rur~£, w\ol\urr\e»’llm\

IV. RELIEF

State briefly What money damages or other relief you Want the court to order.

ii bill lQ\}lL ll lllXDfG`?l`l&g‘?, wfdl/jr am a§\d\n‘l ltd lao, am~'~l»€(l
§ rv\\ llldl'\ ildll lots gaf aljan ulo\olllw\ OiT Q§l\l`~\l l?avoql-`l@£ l iE'w\`\ lllcvn cldllom<; Q>¢~
»€;W\Gllc)¢\r)»l` Fl`l§l'(`r>_<;<)_cly\ rlvl Q\mllllorl doll ller§ rv\ `i?i`raal'ld\£$ Clmeer?<=,.

 

 

Page 6

O\&NQS ,\M\\tm€as:\ 1;8§\;)& 171§§<:? WSD &Yr:§&\l_:§d€§,)z/l;:a ;:€eo?§o;:Q§)O§\DO\/\
`\v\ \§~\,\2, O\C€cu/\`€\S <}\J>_QW§§\/\Qm§- o~.é§' x§d\§r<§\\\ SCL(,~JF€& LLC» \§H,@;QKJ
:A;“J<:R:::\?§;g:§ :§;;: W;; § §§ …;U;A '\;/», M W>
`r` \D\)\C<.> w$,c)¢$ 0 \'\ v\ ’\ ' A .
wei _W m lmg M§_ w\ M\ gov w v § ~\ N\\ 1\ M&
G\CC/ant.w 5a W&MQ §§ °\_§` \ \ w o~. Q\>\\-*;\w\Q, o @\r\'w\ \v\.§»c\o/
, _ §§ Q m ch ;5£’\‘§`"\ &@W€&L~L»C/)\Ddxv 1\ ' \1\~2(`0<§`
R'\'\Q/ lm)c) \DQ\'U 0'\\9\~€/ SO\OS»§M\¥\@\XQ, 0<“ O';*~Qer~ m @_)<Q)\qv~@\¥\m mg
§0 \)\\ gm ` C,\p &Q§Cs`l@&`\q,m ér~ §x\r\e, Q\J\\'Jc`\w\@ d mm T\<d` 4
};>co\<lg\\f Qs'\\c;,> ` d\> c}\@,§cr`\@¥\ dan £-0<~ éf\¢\Q»» @o§\¥\cm w\\`\§\/\'S_SC:¢&M</j
\\)o\€> §§\ \\`\“3 mg m m§¢\¥vw\§c. 'Q\c\\ Oév <\:L\Qée,lcm&\o mcwl`mjg,
V¥O“"“Q/ C/U\§\¢)MB 00 Go\\t ler\r\)@\@\’,?.

@\U€~»QJ G\C,C.Q_Q§~éé`<~ §§¥1£2 owq&§ mmw §Y\_,\Q CA\OW-mé Q>{\`N\STS
';><¥\`\\`,\*r § ) w\\| `\f\`\¥\&\ EEOC cw&\o§\¢~§,

§ESM) §)N))Q/C) G£ `EO»S\(B\\\ SQCR,>CQJ")\ \,-LC§ r€$@m§<l 50 M\t
;Eoc, W\@\M=S-t

§_-,<WX>‘A Q\/\c{\\ <;wc`€,§@w&ww. \ov~¥we»@n m §<)»\€ mch W’\\/ £&`mec§~
53 {\\;`\§0(` W\{\`\{,b\ %\r\OU\)S §’V\Q/Se§'v\S<'Q\A/~€'A<\'_ \AAC'\&-@ \\/\ QC*\U~@ \9 C)'Q_
;&MYS @€dp,%_w ~»/~\] Q¢»MQ>\@\M 13 ¢~..\`\e,,

¢?<h`\g¥%” ; 3\'\1\@;}0\9 O\&@C'¢"‘Q¥‘O“ w\/\`\Ci/‘ 5 f`#e@:'\\)@<§\ \Qr`\cm ~¥@ cr\c.c@@¥m<}
`\\€» cl@po<\érwi ,_

air §§o\€§c\(\\ Sew'zr;{l b-l/CJ vQ\/\`\Ci/\ c\ec»¢\~} 5\;@{~
»S,W\&\»e\%~»anei\"@\g ¢mj wmm\,z,j mm ‘QS
\k/&-Y`»Q»o

name C~CU\’\&-€.(‘G§D\AQL\S
§,Q“_\>L\L_§_} ~1¢\\@, 3@\:> @\ng@§m w ama £U\\»>;M;w\£, m iv
Eo\%\d\`\\ %Q~c_,¢c@§ \'LC $rw\§¥""@ wra$~\*<)\(§ ‘\0\) T;`\w¢c\”§a\/\wscmi¢\§
N°"'S\(\v\\ `_W\jg Mv`§\--"S~_~W~.,S v\o<\~ QU)M\Q`\€(§ C@m
MF) @”\G)\Q,L\ O§< 'EG\Q€(S§\\}S K`~&§W$Q» gm .m\j 'W\`\§~`\o\\ “\:;GC/
Cw\@\v\‘w\<\~ W\\W~@ ;H\@»j fls§l<‘§r w\\ §§\cec,§r ago J\§w\ did

Y\cz§r %¢\\ v/\Q, `5» §§me v\o£')l O\_r)&\`\g€\{fg\ '('Of` §r¥\®:d@&v\ C)\\-Jv`mc,
ca @Qov§;\w\`\~\\`} ocX' Y;G\§<§<§C\\ §Q_c,\)<`@& \»L~C¢ --> QC,,\X;W@\

Case 1:18-CV-11716-PGG Document 1 Filed 12/14/18 Page 8 of 29

E"?<_\'\‘nl>i`§' G" p M\\ f`€\w\"¥\rz 419 E@/BM`\` SQC\MQJ($\ k(.. C "5 r'=e£&)¢m$g, \-s v~q..}

1\\,r\"§r`\€'\\.\ §§ EOC`/ u_{,/S€Q,\SC¢

Case 1:18-CV-11716-PGG Document 1 Filed 12/14/18 Page 9 of 29

V. PLAINTIE'F’S CEI{TIFICATION AND WARNINGS

By signing beloW, I certify to the best of my knowledge information and belief that: (l) the
complaint is not being presented for an improper purpose (such as to harass cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support ot, if specifically so identified will lilcer have
evidentiary support after a reasonable opportunity for further investigation or discovery;

- and (4) the complaint otltenvise complies With the requirements of Federal Rule of Civil
Procedure ll.

t I agree to notify the Clerl<'s Office in Writing of any changes to my mailing address l
understand that my failure to keep a current address on file With the Clea:l<'s Office may
result in the dismissal of my case.

Each Pleinttlf must sign and date the complaint Attach additional pages if necessary. if seeking to
proceed without prepayment of tees, each plaintiff most also submit an lFP ap '

la l la l is
statith §ignatureyv

eat cl l
j(eLl/M ll /elw/;§

Flrst Narne Nlldd!e lnitia| - Last Name

Q§’O l\/es¢l 77%1 §)" §an 605

Street Add ress
nw ys l _M my

County, Clty State le Cocle

v;)>qwu»/§sz /<Wlw;;zseqwll,@w

Telephone Number Emall Address (lt available`)]

     

l have read the Pro Se (Nonpr:lsoner) Consent to Receive Documents Electronically:
B/Yes E No *

ifyou do consent to receive documents electronically, submit the completed form Wlth your
complaint lf you do not consent, please do not attach the form.

Page ’7

Case 1:18-CV-11716-PGG Document 1 Filed 12/14/18 Page 10 of 29

 

Case 1:18-CV-11716-PGG Document 1 Filed 12/14/18 Page 11 of 29

eeoc Form 5 (11109)

 

 

 

 

 

 

 

 

 

 

CHARGF-_' OF D|-SCRIN||NAT}ON Charge Presenled To: Agency(les) Charge No(s):
`l“hls form is affected by the PrivacyActof1974. See enclosed Prlvacy Act g FEPA
Statement and other information before completing thls form.
eeoc 520-2017~03334
New York State Dlvision Of Human nghts and EEoC
m Stete or local Agency, deny '
Name {indlcate Mr., Ms., Mrs.) Home Phone (lncl. Area Code) Date of Blrth
Kaclar Harris (631) 944-1356 12111/82
Street Address City, State and Z!F' Code

75 St. Nlcholas Place, Apt ZF, New York, N¥ 10032

 

Named ls the Employer, l.abor Organizatlon, Emp|oyment Agency, Apprentloeship Commlttee, cr Slate or Local Government Agency Thal l Believe
D§scrlmlnaled Agalnst Nle or Others. (lf more than twa list under PARTICULAF?S below.)

 

 

 

 

Name No. Emp|oyeesl Mambers Phone ND. (lnclude Area COO'@)
EASTDIL SECURED LLC - WELLS FARGO 500 or Mofe (212) 315-7200
Street Address Cily, State and ZlP Code

40 West 57th Street, #22, New York, N¥ 10019

 

 

 

 

 

blame No. Employses, Members Phone No. (lnclude Aree Cede)
Streel Address ` City, Siate and ZlP Code
DlSCRlNllNAT|ON BASED ON {Check appropriate box(es).j DATE(S} D|SCREM!NATlON TOOK PLACE

Earliest Latest

lance I:| cocoa sex |: neusloN |:] NAnoNA:_ cercla 04_08_2016 08..15-2017
RETALlATloN l:| Ace m oasAlerrY l:| eeNe‘rlcrNr-“oemanoa

omee(specia; -‘ f l:| coNnNulNo Acrlow

 

 

THE PARTECULARS ARE (lf additional paper is needed attach extra sheel{s}):
l, Kadar Harris (Blacl<, male), was employed as a temporary employee in the position of Accountant 2 at
Eastdll Secured~Wells Fargo (“Respondent”) through Aerotel<. l\/ly temporary employment wlth Respondent
was repeatedly extended from February 15, 2016 until Augost 15, 2017_ l worked at Respondent’s premises
dally. Throughout my tenure, however, Respondeht failed to consider me for permanent hire, and denied me
opportunities for permanent employment l was the only Blacl<, male employee in the Accountant 2 position

lVly supervlsor, throughout my employment was Bianca Johnson (Black, female), Respondent’s Nlanager ot
Accounting. She was responsible for providing my work assignments and supervised my worl<. lVly work
performance was always satisfactory and l was often praised for well-prepared expense reports l got along
well with everyone1 regardless of their race, while Ms. Johnson dld not seem as comfortable about bean a
Blacl< person among mostly non-Blacl</Whlte colleagues

lo about Aprll 2016, l was first subjected to disparate less favorable treatment than that afforded to my

 

 

l want this charge aec with both the eeoc and she slate or local Agency, if any. l NOTARY - Whe» assessed fGrSfare and LOCal/lgeno' Requlremenrs
will advise the agencies ifl change my address or phone number end lwlll
cooperate fully with them in the processing of my charge in accordance with their

 

 

 

procedures‘ _ l swear or afhrrn that l have reed the above charge and that it ls true to
l declare under penalty of perjury that the above is true and correct the best of my knowledge information and bellef.
SlGNATURE OF COMPLAlNANT

SUBSCRIBED AND SWORN TO BEFORE J\ll£ TH|S DA`£`E
(montl‘l, clay, year)

 

Da!e Charging Party Slgneture

 

 

 

 

Case 1:18-Cv-11716-PGG Document 1 Filed 12/14/18 Page 12 of 29

EEOC Form 5 (11.'09)

 

 

 

CHARGE OF DfSCRjMfNATiON Charge Presented 'l`o: Agenoy(ies) Charge No(s}:
This form is affected by the Privacy Act of 1974. See endosed Privacy Act |::| FEPA
Statement and other information before compieting this form
m eeoc 520-2017-03334
New York State Division Of Human Rights and EEOC

 

Stat‘e or local Agency, if any

 

female, non~Biack counterparts lt was then that Respondent hired a non~Black female temporary employee
to a full-time permanent Acoountant position without considering me, This happened again when another full-
time permanent Accountant position opened up and Respondent again hired a non~Black female, without
giving me an opportunity to be interviewed or apply for the job, although l Was well quaiified. v

Respondent also subjected me to less favorable treatment in connection With training le. Johnson failed to
train me to do invoices and other tasks that she allowed my non-Biacl<, female colleagues to do.

` As a resuit, on i\i'lay 12, 2017 l showed l\/ir. Nlarsha| Trigg (the Accounting Department Controiler and Bianca
dohnson’s boss) a printed copy of the job description i’d received from Weils Fargo prior to accepting the
position and complained that Bianca was not ailowing me to do the task iistecl in the job description l also
compiained about l\ils. Johnson’s discriminatory conduct in connection with training and her faiiure to
consider me for permanent employment while favoring female, non-Blacks. By lVlay 15, 2017, lv'ls. Johnson
began retaliating against me for compiaining by no longer allowing me to prepare and audit expense reports
She further marginalized my rote as an Accountant by limiting my tasks to data entry and by instructing me to
file everyone’s expense reports from then on. Until then, each accountant was responsible for titing their own
expense reports and doing their data entry.

On duly 27, 2017 l saw a posting for another permanent Accounting position with Respondent on Weils
Fargo’s website. l approached lvls. Johnson and her boss, Marshall Trigg, and both said i was not quaiified.
However, a comparison of the job description for the Accountant 2 position l had held for over one year and
the newly opened permanent Accountant position were the same l pointed out to both of them during 2
separate conversations about the matter the comparison that i’d made between the two job`descriptions,
showing them printed copies of the job descriptions l met with lVlarshai first and he was not able to offer an
explanation as to why | wasn’t quashed for the open position When l met with ivls. Johnson to discuss the
matter, which was after i’d spoken to N|arshal, she immediately tried to intimidate me into not bringing it up
by asking in a very frustrating manner “didn’t you already discuss this with l’viarshal?"

'i'he very next day duly 28th, 20t7 Nis. Johnson retaliated against me for bringing up the job description
matter by refusing to approve the hours that | submitted that morning for her approvalW i was told by l\/is.
Johnson that the company no longer had the budget for me to work overtime hours and that there was no
way it was taking that many hours for me to complete ray daiiy work task. l was then instructed to resubmit
my hours so that they reflected 40 total hours total for the week ending Ju|y 30“‘, then to leave the office for
the day. Prior to this, f had worked 57.5 hours a week for over a year. Then, at the conclusion of rn'y
temporary appointment Respondent failed to extend my employment and did not give me an opportunity to 7
be interviewed/hired to a permanent position which Was open.

i believe Respondent discriminated against me due to my race and gender by subjecting me to disparatel
less favorable treatment in connection with trainingl and by denying me opportunities to be considered and

 

 

l want this charge filed With both the EEOC and the State or local Agency, if any. l NOTARY “~ WhS" "€GESSBU for SF=”='l'@ and LOCBFAQ'EHGF REQUlrEmEHtS
will advise the agencies if l change my address or phone number and l will
cooperate fully with them in the processing ot my charge in accordance with their

 

 

 

PF°C€dUFeS» l swear or affirm that l have read the above charge and that it is true to
l declare under penalty of perjury that the above is true and correct the best of my knowledge information and belief.
l SIGNATURE OF COMF'LA|NANT

SUBSCR|BED AND SWORN TO EEFORE ME T|'iiS DATE
(month, day, year)

 

Date Charging Party Signature

 

 

 

Case 1:18-Cv-11716-PGG Document 1 Filed 12/14/18 Page 13 of 29

EEoc Form 5 nasa

 

 

 

CHARGE OF D{SCR}M}NAT|ON Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privac:y Act of 1974. See enclosed F'r§vacy Ac% !:| FEPA
Statement and other information before comptettng this form, .. .
eeoc 520-2017-03334
New ¥ork State Division Of Human Rights and EEOC

 

Sfate or local Agency, if any

 

 

hired to permanent positions Respondent a!so retafiated against me by marginaiizing my role as an
Accountant and allowing my temporary appointment to expire Without extending an offer of permanent
employment, aii in violation of T§tie Vi! of the Civi| Rights Act of 1964, as amended

 

 

i want this charge died with both the EEOC and the State or ideat Ageney, §fany. 1
will advise the agencies if 1 change my address cr phone number and l will
cooperate fully with them in the processing of my charge tn accordance with their
procedures.

NGTAR¥ - When necessary for State and Locat Agency Requr`remem‘s

 

 

 

l declare under penaity of perjury that the above is true and correctl

 

Date C!)argr'ng Pariy Signafure

 

I swear or emma that l have read the above charge and that it is true to
the best of my knowiedge, information and bei§ef.
SJGNATURE OF COMPLAlNANT

SUBSCRIBED AND SWORN TO BEFORE ME TH|S DATE
(month, day, year)

 

 

 

 

Case 1:18-Cv-11716-PGG Document 1 Filed 12/14/18 Page 14 of 29

 

Case 1:18-Cv-`11716-PGG Document 1 Filed 12/14/18 Page 15 of 29

Kaciar Harris v. Eastdil Sccnrcd, L.L.C. Page 6 of 7
Chargc No. 520-20i 7-(}3334
Respondent’s Position Statement

When Mr.) Harris commenced his assignment at Eastdil, other team members would log into
Concur using their credentials and then allow him to usc their access to Concur. This improper
system usage was uncovered by Shared Service<s Accounting, and the practice Was disallowed going
forward On 4/20/2016, the Finance Manager at the time communicated this expectation via entail
to Ms. Johnson, several of her Accountants, and Mr. Harris, stating as follower

Etfective immediately, do not log in using another team member’s user id. This is
prohibited by Wells Fargo’s poiicy. Team members shoutd only be using their own
assigned login for systems access.

Thus, Mr. Harris no longer had access to the Concur system and his responsibilities changed
Mr. l-larris continued to review the printed expense reports and supporting documentation but was
\ unable to access Concur to review all the details
~l

On 05/05/2017, the Eastdil President sent a communication to the Eastdil team regarding recent _
compliance issues with the Governmcnt Otiicials - Git`t and Bntertainment policy. Up until this g
point, Mr. Harris had continued to review expense reports using printed copies. Bccause

Mr. Harris, as a nonemployee did not have delegate access to Concur, and the printed copies did

not provide visibility of all attendees, Mr. 'I`rigg and Ms. J chosen decided that Mr. Harris should no
longer review expense reports The risk of missing an attendee who ives a government oflicial was

too great Mr. Trigg and Ms. Johnson discussed other work Mr. Harris could do for the department
during his last three months Some of the work involved data entry of invoices into a spreadsheet.

D. Charging Party fails to establish a viable claim of retaliation

Mr. Harn`s alleges that after he complained to Mr. 'Irigg on 05/12/2017 about (i) MS. Johnson’s
refusal to allow him to do certain tasks, (ii) her discriminatory conduct in connection with training,
and {i_ii_} her failure to consider him for employment yet hired non~Blacl< females, Ms. Johnson
retaliated against him. She allegedly retaliated by no longer allowing him to prepare and audit
expense reports and limited his tasks to data entry and expense report filing lie also alleges that
Ms. J chosen retaliated against him by refusing to approve the hours he submitted for her approval
on 7/28/ 2017. Finally, Mr. Harris alleges that he was retaliated against When the Company failed to
extend his assignment and did not interview or hire him for an open position With one exception,
legitimate business reasons for every one of these actions by Ms. Johnson and the Company are
fully addressed above and will not be repeated here,

'l`he only complaint not previousiy addressed above relates to Ms. Jchnson’s alleged refusal to
approve the hours he submitted to her for approval Mr. Harris alleges Ms. Johnson instructed him
to resubmit his hours so they reflect 40 total hours for the Weelt ending 07/ 3c1/2017 and claims he
tvorkcd 57.5 hours a Week for over a year. ’l`hese allegations are patently false

In the afternoon on Friday 7/28/2017, Ms. Loretta Spencer sent an erneil to MS. Johnson
questioning the timecard Mr. Harris had just submitted for his hours Worked that chlc. His
timecard listed 63.5 hours worked for the weelc Ms. Spenccr questioned What l\/lr. Harris Was doing

Case 1:18-CV-11716-PGG Document 1 Filed 12/14/18 Page 16 of 29

 

Case 1:18-cV-11716-PGG Document 1 Filed 12/14/18 Page 17 of 29

Harris, Kader

 

 

 

 

m m
From: Johnson, Bianca
Sen't: `l'hursday, May 11, 201? 1036 AM
To: Han"is, Kaciar
Subject: RE: for today

Thanlt you for your cooperation 'i`he items need to be ali died away by EOD Monday 5/15. We have been given
deadlines to have our area in proper order.

$c,

 

From: Harris, Kadar

Sent: Thursday, May 11, 2017 10:33 AM
tax Johoson, Btanca

Subject: Ri£: for today

Hi Bianca,

Abso|utelv. in conjunction with auditing reports l've been rating away reports and invoices l have at mv desk. l will devote
100 percent of the effort to completing the filing of the reports and invoices 1 have here and begin completing the Eling
et the invoices and reports that are atop the credenza in your ottice.

Kadar

 

From: Johnson, Bianca

Sent: Thursday, May 11, 2017 10: 24 AM
To: Harris, Kadar

Subject: for today §

Hi trades i/

Can you spend the better part of today working on the Filing and then liop back on reports once all of the filing is
completed We have both invoices as weil as Concur reports in different spots that are sort of piling up and we’d
like to get them to their perspective places Let inc know if you have anyr questions or any issues with the tile
cabinets Iwill have the team put them on the smaller credenza m my oiiice so at least you Wiil not need to go

fishing for What needs to be filed
Thanlss a buneh!
b

Bianca Z. Jelnsson
Accounting Manager - VP §Eastdil Secured LLC
Dii'BCt; 212.315.724$ [ CEHZ 5]6,734.1 194

hr.]'gbpspg §§ eastdilsecured.com § Bianc.a.`ohosoo (a`?wel
240 west art street 22 noel uaw York, NY roots

§si"ar u)_c.om

   

Case 1:18-CV-11716-PGG Document 1 Filed 12/14/18 Page 18 of 29

 

Case 1:18-CV-11716-PGG Document 1 Filed 12/14/18 Page 19 of 29

 

Accounting Clerk
Pav Rate 15-20 an hour
Location: 40 W 57*'* Street, New York, NY, 10019

Hours: B:GDam-» S:UUpm

lab Description:

v Responslb|e for performing basic accounting activities

o Duties may lnclncle: analyzing accounting documents for accuracy; traclng and investigating transactions to resolve
questionable data and applying correctlve actions when necessarv; preparing accounting entries and more complex
financial reports and analysls; preparing audit packages encl,!or financial statements for internal/external customers;

pleperlmccmmmwmemwdmmmmwmmwmmww…

 

 

packages, weld calculations, dividend dlstrli:utlon amounts, andjor daily cash positions asslstlng lower level clerks
with reconci|lation of complex problems, '

o May perform more complex data analysis to ascertain compliance with policy and/‘or law. Mav be responsible for a
specific accounting function such as accounts receivabie or accounts payable Performs projects as requested

Work Environment:

» Wlll reporting directly to Blanca iohnson. \l'ery lalcl back environment the position wlll be more clerical in nature, at
ieast during the first few months
o Selllng points for the firm
v the group ls growing and has clot of growth planned for 2016
- Greet firm to put in resume
» opportunity to grow with the group and the tlrm, but also a possli)le stopping stone

Quallflcatlons:

c Expense report processing
¢ 6~12 months of accounting experlence
o [nternship experience

Performance Expectatlcns:
o Expense concur management is a must

s Tney will be expected to do thls on a daily basis. .
o Thev also must be familiar with excel, all else will be trained
~FI'-“'-_'_“_W

Case 1:18-CV-11716-PGG Document 1 Filed 12/14/18 Page 20 of 29

 

Careers 10b gane@l:l$-cv-ll?l€-PGG Document 1 Filed 12/14/18 Page 21 of 29Page 1 nfl

.iob Description

 

' ‘. Previous Job Nexl Jola

idea o`éraiis '

 

.lob T"itle Stall’Aooounlen[ Job lD 5336532 Favori!e Job "|_"L`
i_ocatior: NY-New Yorlc Fulb'Part 'l'rme Rogl.liar

Reg\s%ar!`l'emporary Regular

 

Job Desoripiion

Wells Fargo Securiiie.-s - Eastdil Sel:ureci

Easldil Seoured is the iorernosl provider oi financial advisory services lo reel estate owners We combine superior capital markets expertise with s deep
understanding pi real estate fundamentals to execute a wide range of transactions lor our clients ultimater producing superior results. By maintaining an offacl`lve
platform thai combines conventional real eslaie advisory and brokerage with the corporate linarioe and capital markets expertise ol' an investment barl]i, Eastdi|
Socurod morales value for clients through unparalloleo advisory services individually-tailored stormures, end markeiiog.'placemenl programs that set ina industry
standard Through the ability to navigate the challenges presented in any economic enviromnenl, Easldi| Sec'ured maxim'zes opportunities with ”wslorner-oraitad".
revolutionary siralegies lhat produce the nmsl optimei and efficient transactions possible

Ou¥loam is dedicated lo lhe sa|e, Hnanoing and recapitalization ofail major real estelle producl types including ofi'loe, relai|, hoopi:la|lty, `\odusln'al and mullilamily
properties Shroughoul Norlh Arnerica, \Mclel'y recognized for our capliaj markets and reel oslale experilse, onl‘leal'fi is also known for fh€il' distinguishing access and
uedibi|liy, incompareble experiencel outstanding client servk:a, and proven track reoord.

OPPORTHNiTiES
Wo are looking lor a Stafl Aocoi.rniam lojoln our New Yori'. Easldi| Secured offioe.

Dufies may include: Aoe|yzin§ accounting documents for oocuracy; tracing and investigating transactions 1a resolve questionable data and applying corrective
actions when necessary; preparing accounting entries and more complex financial raporls and analysis; preparing accounting schedules such as daily expense
scheduled cash estimales, endfor daily cash positions

May perform more complex data analysis lo ascertain compliance willi policy andlor lavv. iv‘iay be responsible for a specific accounting function such as accounts
receivable or accounls payable Perlorms complex projects as requested

Team members support our focus on building strong cuslorrrer relationships balanced with a strong risk mitigating and compliance-driven culture which firmly
establishes those disciplines as orllilli lo lho success of our cuslomers and oorr\pany. Tl’iey are accountable for execution of all applicable risk programs (Credit
Markei, Flnanoial Crirnes, Operationa¥, Regulalory Cornp|iance), which includes elieclively following and adhering to applicable Wells Fargo polk:les and prooedures,
appropriately fulfilling risk and compliance ob|lr,;\latic\nsl timely and elledive esoe|alion and remediation of issues, and making sound risk decisions There is emphasis
on prooclivo monitoringl govemanoel risk identification and esca|olion. as well as making sound risk decisions commensurate who the business unil’s risk appehle
and all risk and compliance program requirements

Riequlred C'h.zalit'rcations

' 2+ years of 3060\||'!“|1§ experience

Des‘med Qua|ihoations

- A ESJBA degree or higher in acoouniing
' intermediate Miorosoit Ofiice skills

Dther Desired modifications

2+ years Aooounts Psyab|a and Ai:ooonls Receivab|e experience

Ewpense Reporl auditing

`£' & E handling experience

invoicing

Prev'lous experience wili'r Concor Tnavel & Expense‘ and Gracle

Experience in financial services industry, preferably Cornmeroia| Rea| Esiale

4¢~¢>»

Disclalmer

A|i offers for employment with Welis Fargo are contingent upon the candidate having sumssl`ol|y completed o criminal background meok, Weils Fargo will
consider qualified candidates wills criminal histories in a manner consistent with the requirements of applicable localc stale and Federal lawl including Seotion
19 of lite Federai Depos'll |nsurenoe AcL

Relovont military experience is considered I'or veterans and lrans'itioning service men and women

We|ls Fargo is an Afilrmet`rve Action and Equai Opporlunlly Eo'rp|oyor, hilinon'ly.iFoma|e.lDisaleedNeleraanender ldentily!$exual Or`lentall'on.

 

 

l A£_P'y l l Ematl lo Friend f

 

 

 

Relurn lo Previous Page

hops;//empi@ymem.welisfargo.com/pschsEA/APPLICANT_NW/HRMS/CAIRS_HRAM.... soo/2017

Case 1:18-CV-11716-PGG Document 1 Filed 12/14/18 Page 22 of 29

 

Case 1:18-CV-11716-PGG Document 1 Filed 12/14/18 Page 23 of 29

Kadar llorris v. Eastciil Scoured, L.L.C. Page 4 of 7
Charge No. 520-20l7'03334
Respoudent’s Positiou Statement

Wheu examining these hires, it is important to note that Mr. Harris never applied for either of
these jobs so as to be eligible for consideration Wells Fargo maintains an internal recruiting
websitc which is accessible to all team members of Wells Fargo entities and maintains an external
Websitc for uouemployees to apply for open job positions All recruiting activities are required to be
conducted in compliance with Wclls Fargo’e Recruil;irig and lifting Policles. The job application
process is essential to establish a prospective employees employment eligibility, including such
things as work authorization and Social Security number validation Altbougb Mr. Harris believes
be Sbould have been considered, only candidates who submit applications to the Company for
positions can be considered Like all external job applicants, Mr. Harrls could access the
Compaoy’s external on»iine recruiting website.

'l`he hiring of these two ucn“Blaclc females is not evidence of disparate treatment by Ms. Johnson.
This is proven by the fact that Mr. Hax'ris failed to apply for either job. Fur'ther, in Jauuat'y 2015,
Ms. Johusou herself hired a Black male as an Accountant 2, who bad formerly been assigned to
Eastdil by another temporary staffing agency Impcrtantly, Ms. Johuson personally interviewed
Mr. Harris and approved his temporary assignment at Eastdil. Finally, it most be noted that
Ms. Johusou herself is Blaclc. These facts refute Mr. llarris’s claim that Ms. Johnson’s hirings have
been based on race (Blacl<) and gender (male) and dramatically undermine Cha:rging Party’s claims
of discrimination by Ms. Johnson.

The Charge also raises complaints regarding the two Accountaut 2 job openings posted on
06/0'7/2017. On 07/13/201'7, Mr. Harris sent a message via Linkeclln to Finance Mauager Trigg to
question why Mr. l-larris was not being considered for one of the Aci:ouutaut 2 job openingsh
(Agaiu, Mr. Hot'ris had not even applied.) On 7/17/2017, Mr. ’I`rigg had the following discussion
With Mr- Harris regarding that 07/13 text message Mr. Trigg explained that Mr. Harris was not
qualified for the position because Eastdil was looking to replace an experienced accountant and
Mr.Harris’s employment history lacked needed accounting experience Although Mr. Harris
contends in his charge that his temp position job description and the job description for the job
openings were the same, this issue Was riot raised during the discussion with Mr. 'l`rigg. If
Mr. items had raised that i:;uestion7 Mr. Trigg would have explained to Mr. Harris that his current
role as a temporary worker/nonemployee did not entail all of the functions of the open Easl;dil
position

Likewise, Ms. Johnsou explained to Mr. Harris that the job openings Were for a more senior
position than his current Work. She denies telling him that he was not qualified

Mr. Harris did finally apply for both Accountant 2 openings on 8/10/2017. He was one of 283
applicants who applied for the openings After review of all applications the recruiter did not refer
Mr. Harris’s application and resume to management for consideration because “he lacked the
depth of accounting experience and academia_” Mr. Harris’e resume lists the following Woz'k history
and cducation: (l) 2/2016-8/2017 Wells Fargo Accounting Specialist (temporary assignmeut);
(ii)11/2015-2/2016 Corporate Rocepl:iouist, (iii] 8/2014-9/2015 Offlce Coorclluatcr/Accountiug
Assistaut; and (iv} Associate Degree in Occupational Studies. Only three applicants were selected

Case 1:18-CV-11716-PGG Document 1 Filed 12/14/18 Page 24 of 29

 

 

Case 1:18-cV-11716-PGG Document 1 Filed 12/14/18 Page 25 of 29

Let this serve as my rebutta¥ in support of my charge of discrimination and retaliation against
Eastdil Secured I_LC. `

On page 2 of Eastciii’s response to my charge (Sommary of Position} Eastdi¥'s attorneys assert
that l claimed to be an employee of Eastdii's; and that based on that claim my charge should be
dismissed lt's ciearly stated in my charge "f was employed as a temporary employee in the
position of Accountant 2 at Eastdil Secured through Aerotek,"At no time in my charge did l
claim to be an employee of Eastdil's. iam however, a protected party under the United States
Civil Rights act of 1964. Therefore, Eastdi|'s request for relief oo the basis that l was a
temporary employee should be denied. Also, as a temporary empioyee at Eastdil Securec| l was
afforded the same benefits as a full time empioyee te expensed iunch, dinner, and car rides
home. On page 3 of Eastdii's response to my charge their attorneys claim that l am alleging
retaliation based on my temporary assignment not being extended Havirig said that, it’s worth
noting that my temporary assignment was ended one month shy of the 18 month limit that
Wells Fargo imposes on temporary employment This fact does more to support my claim of

retaliation that it does to disprove it.

Whiie nowhere in my charge did Iclaim retaliation based on my assignment not being extended

l did claim and still do claim retaliation based on the fact that my role as an Accountaot 2 was

margina|ized to data entry end fiting; while at ¥east two other oon-oiacl< female empioye'e_s_w
were given training as tampa and allowed to gain advancement in the accounting department

at Eastdil $ecured. Additiorially, l claimed and am still claiming retaiiation in my charge based

on the fact that on Ju|y 27th, 2017 after l approached both Marshai Trlgg and Bianca iohnson

about their claim of my not being qualified for an open position which had the same exact job

description as that of which l was given for the Accountant 2 role l il|ed at Eastdil my hours

were cut one week before the end of my assignment

Let it be known that l recorded both conversations which took piece on Ju|y 27th, 2017 With
Bianca lohnson and M'arsha| Trigg. These audio recordings which wi§| be provided to
investigator N|AR|TZA RON DON-\!ELAZQUEZ ciearly my account of the intimidation attempt on
the part of Bianca lohnson Wheo f raised the question of how i was not qualified for the role
within the accounting department that had the job description as the ro|ei was currently filliog.
The recordings also confirm that neither Bianca Johnson nor N¥arshal Trigg were able to
substantiate why the two §ob descriptions were the same The recordings also clearly prove
that Biancs Johnson is lying through Eastdil’s attorneys when they claim on her behalf on page
4 and in paragraph 4 of their response that "she denies telling him that he Was not quaiified.” in
the recordings both Bianca Johoson and Marshel Trigg cieariy acknowledge the remark Was

made.

iaiso have as (Exhibit A} the time sheets which were all submitted on .Iu¥y 28“‘, 2017. Two of
the time sheets were rejected it was only after going to Bianca lohnson’ office and being told
by her that there was “oo way" it was taking me that many hours to do my work; and that her
superiors said l couldn’t work that many hours anymore that the third time sheet l submitted
was approved for 40 regular hours in addition to the overtime hours. After which l asked

 

Case 1:18-cv-11716-PGG Document 1 Filed 12/14/18 Page 26 of 29

instructed to go home early. During my entire 17 month assignment at Eastdi| l was never to
leave the office at 3:45pm as i was july 28“‘, 2017. Furthermore, it doesn't make sense that
Bianca's ”superiors” would have a problem with me submitting overtime hours just two weeks
before my assign ment would end when they didn’t have a problem with me submitting and
then subsequently approving the overtime hours for at least the previous 12 months Please
see my pay stubs for my entire tenure at Eastdii Secureci l_l_C. They are E)<hibit B and support my
claim of hours submitted and approved during my time at Eastdil prior to me complaining about
my lesser roie, lack of training and approaching Bianca Johnson/Marshal 'l`rigg about the
inconsistency in their story as it related to me being told l was not qualified for an open

position.

With regard to the claim of retaliation in my charge, one should ask themselves as an
investigator, as an attorney just how many coincidences make up a fact. Exhibits A and

Exhibit B clearly show that just one day after l questioned Bianca iohnson and her boss Nlarshal
Trigg about them both stating that l was not qualified for a job opening which bore the same
job description as the role l was already filling the hours l was allowed to work were cut and l
was sent horne early. ”l'hat is retaliation and it’s illega|. The facts are Bianca Johnson got angry
that l would dare investigate the matter and subsequently confront her and her boss Marshal
trigg with my findings; which contradicted their position that l wasn't qualified for the position.

l would like to clarify that in my charge l mistakenly stated that the time sheet ending the week
7/28/17 was only approved for 40 hours; it was in fact 50 hours. `l'hey had no choice but to
approve the 20 overtime hours because l“d already worked them. That said, i was ordered to
clock out at 3:48pm on 7/28/2017 when l regularly had been leaving the office at 7:11pm. What
difference would 3 hours have made if this was not a retaliatory act. Dating all the way back to
Pay End Date 11/12/2016 l submitted and had approved on a regular basis 57.5 hours. Exhibit B
confirms this. Additionaily, on page 6 of Eastdil’s response their attorneys claim that on
7/28/2017 ivls. Loretta Spencer sent an entail to Bianca lohnson questioning my hours worked.
lvis. l.oretta Spencer is the l-iead of Human Resources and religiously approved my hours for
over a year without a problem prior to 7/28/17. Prior to going to Bianca Johnson’s office on
7/23/17i went to l`vis. Spencer's office to inquire about why the time sheet l initially submitted
on submitted oh 7/28/17 wasn't approved lVls. Spencer stated she didn’t know anything and
that l needed to talk to Bianca lohnson. As the head of l-iR if iVis. Spencer took exception with
my hours she had an obligation to tell me about it when i asked her. instead she lied if what
Eastdll’s attorneys are asserting is the truth. This points to collusion more than anything and

supports my claim of retaliation

on page 3 and 4 of Eastdil’s response their attorneys address the two non-blacl<, female
employees; one of which l was hired as a temp after l was, both of whom were hired as full

time employees at Eastdil Secured LLC during my time there. Their names are Amy Zhang
(Asian) and Niushai Husain (iviiddle Eastern}. Amy Zhang was immediately hired after another
full time employee quit. lvlushal l~iusaln (who l was hired before) was hired fulltime within
weeks of being hired as a temp. Upon learning ot Mushal ilusain’s fulltime employment status,
| contacted Andrew Register the recruiter at Aerotek who placed both me and ivlushal i-lasain at

 

Case 1:18-cV-11716-PGG Document 1 Filed 12/14/18 Page 27 of 29

Eastdil Secdred. Andrew told me he was perplexed at how quickly §astdii called his office to
inform itirn that they were converting i\/loshal to a full time employeel Andrew went on to state
that Mushal and i had similar backgrounds When l asked Andrew if he had received any
feedback on my job performance? Andrew stated that he had made attempts to reach Bianca
regarding myjob performance and hadn’t received any responses That would remain the for
my entire time at Eastdii. Additionai|y, both Arny Zizang and i\iioshal i-lusain were allowed t_o
participate in closed door team meetings in Bianca Johnson’s office as temps. 'i'hey were both
cross~trained on the different facets of the Accountant 2 position as temps. | Was never invited
to participate in any team meetings or afforded any training on the Accountant 2 position;
Which the job description (Exhibit C) l was hired based on clearly states l would be in its final
paragraph This was ali based on Bianca Johnson’s preference of who she wanted to see
advance and Who she Wanted to hire. Whi|e it’s true that upon being offered full time
employment opportunities candidates often times go through the formal process of filing out
paper Wori< such as job applications who gets hired is a matter of preference in this case it is
ciear,that Bianca lohnson only wanted non»biaci<, non-male employees working in her
department on a full time basis. Which is currently now the case in the accounting department

at Eastciil Secured.

in page 4 of Eastdi|’s response they also note that Bianca iohnson personally interviewed me
and approved my assignment Based on the jon description this means l Was qualified to do the
job of Accountant 2. Why would Bianca Johnson pick me and then not afford me the training
and advancement as a temp that she afforded the non-black, non*rnale temps in the accounting
department it only makes sense if it’s discrimination Also, the defense that because Bianca
Joiinson is black she is incapable of discriminating against another black person is not viabie.
that is tantamount to stating that peop¥e of the same ethnic background are incapable of
committing crimes against each other; which as history has shown is completely false. Eastdii
cites on page 4 of their response that Bianca Johnson hired a black male employee on or
around January 2015. Whiie l am not sure of his ethnicity what l have been made aware of by
long tenured Eastdii empioyees, is that as a result of being subjected to unfavorable treatment
while at Eastdil by the female employees in the accounting department the male employee
David lean~Philippe decided to quit his job at Eastdil Secored after just 14 months Why 4
someone would quit a job at one of the worid's biggest bank is anybody's goess.

See Exhibit D David lean Philippe’s tinkedin profi|e,

Aclditionally, l worked with another male temp employee while at Eastdii, Vincent
Santonastasio. Vincent too beiieves that he Was discriminated against and denied training and
the opportunity to advance in the accounting department at Eastdii because of his Sex
(Gender}. Vincent quit his temporary assignment because he could no longer endure the unfair
treatment Vincent is Wiiiing to be deposed and his contact information Wii| be provided along
with this rebuttal; as Wel| as the contact information of other current and former Eastdil
Secured employees who can support my claim of discrimination. On page 5 of their response
i:°astdii asserts that improper use of full time employees credentials to log into the Concur
Trave| and E)<pense auditing platform was discovered; citing this as the reason l Was no longer
allowed to have access to the platform Whether that is true l can’t say. i can say l personally

 

Case 1:18-CV-11716-PGG Document 1 Filed 12/14/18 Page 28 of 29

did not receive any such communication on 4/29/2015 via email. Additionaily, Bianca lohnson,
i<evin l_ee ( then accounting Controller), and Marshai Trigg ali were aware of the fact that non
full time employees were not supposed to be accessing Concur.

On at least one occasion prior to 4/20/16 both myself and Vincent Santonastasio (who was also
employed as an Accountant 2 temp) were instructed to disguise the fact that we were-not full
time employees when calling Wells Fargo to make inquiries into employee expense reports.
This request was made of me via small by then Accounting Controi|er i<evin Lee prior to his
departure (there should be a record of this). in the case of Vincent Santonastasio, Vincent will
be better suited to reveal the details of Who gave him the directive As l stated in my charge, on
May 12th 2017 l brought to Marshal Trlgg’s attention that l was not being allowed to do the
things listed in the job description for the Accountant 2 position which Bianca lohnson
personally interviewed and approved rny assignment for. ln their response Eastdil claims that
up until iviay 5"‘, 201? l was allowed to hard copies {paper) of expense reports, because of a
communication received by Eastdil’s President. i can assure and prove to any interested party
that as of li/lay 12”‘, 2017 I was still auditing hard copies of employee expense reports. i=iled and
achieved expense reports will confirm this because they are all initialed and dated by the
auditor. This only further brings into question Eastdii’s honesty, integrity, and credibility as a
firm. if a correspondence was received on May 5“‘, 201? regarding Government Oificia|s, then
Why was l still allowed to audit for another week but then conveniently pulled off of expense
off of expense reports within days of complaining to Bianca’s boss about not being afforded the
opportunity to take on task and be trained on task listed in the job description (Exhlbit C) again

as the job description said | would be?

The reality is while auditing hard copies of expense reports l never had a problem with
identifying government officials | could also go to other full time employees in the accounting
department such as Denise Rosendo (Latino, femaie} and ask them to look at the report. This
did not require me to access the Concur Travel and Expense auditing platform or compromise
any of Eastdil's policies as they relate to temporary employeest The accounting department at
Eastdi| Secured had a reputation while l was therefor not auditing expense reports in a timely
fashion. 50 much so that often times employees corporate cards would be turned off because
of unpaid balances l had a reputation in the firm for being the employee in the accounting
department that audited expense reports very quickly and accurately $o much so that
employees both onsite and offsite would either come to me or contact me via phone or emai|
asking that l personally audit their reports because l was proficient at it.

'ihis did not fit weil with Bianca .lohnson’s picture of the accounting department as l was not
someone who she wanted to train or hire despite my performance Which is why, in 17 months
l never received a performance review. lyle being highly regarded as a standout employee over
those who Bianca handpicl<ed for the accounting department angered Bianca .iohnson and she
decided to punish me for it. l also believe that my being black and being able to exhibit
executive presence, getting along with and gaining the respect of other non»biack employees
throughout the different department in the firm threatened Bianca lohnson.

 

Case 1:18-CV-11716-PGG Document 1 Filed 12/14/18 Page 29 of 29

|n conclusion, § am asking that the investigation continue so that l may have my day in court,
where ¥ Wii| be seeking punitive damages, damages for emotionai distress, and damages for the

vioiatfon of clvi| penalties.

Slncere!y,

Kadar A Harrls

 

 

